Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 1 of 11



                           UNITED S TATES DIS TRICT COURT
                           SOUTHERN DIS TRICT OF FLORIDA

                                        CASE NO.

 HOWARD MI CHAEL CAP LAN ,

                 P laint iff,

                 vs.

 GPS FINANCIAL GROUP, INC., a Florida
 Profit Corporation and C.P.H. GROUP,
 LLC, a Florida Limited Liability Company,

           Defendant s.
 _______________________________/

                                       COMPLAINT

 P laint iff HOWARD MICHAE L CAPLAN (hereinaft er “P laint iff”), t hrough t he
 undersigned counsel, hereby files t his complaint and sues GPS FINANCIAL
 GROUP, INC. (“GPS”), and C.P.H. GROUP, LLC, ( “C.P.H.”) (here inaft er, co llect ively
 referred   to    as “Defendant s”),   for   declarat ory and    injunct ive relief;   for
 discr iminat io n based on disabilit y; and for t he result ant att orney's fees,
 expenses, and cost s ( including, but not limit ed t o, court cost s and expert fees),
 pursuant to 42 U.S.C. §12181 et. seq., ("AMERI CANS WITH DISABILITIES
 ACT OF 1990," or "ADA") and alleges:


 JURIS DICTION
 1.    This Court is vest ed wit h or iginal jur isdic t ion over t his act ion pursuant to
 28 U.S.C. §1331 and § 1343 for P laint iff’s claims ar is ing under T it le 42 U.S.C.
 §12181 et . seq., based on Defendant s’ violat ions of T it le III o f t he Amer icans
 wit h Disabilit ies Act of 1990, ( her einaft er referred t o as t he "ADA"). See also
 28 U.S.C. §2201 and §2202.


 VENUE
 2.     The venue o f all event s giving r ise t o t his lawsuit is locat ed in Palm Beach

                                             1
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 2 of 11



 Count y, Flor ida. Pursuant t o 28 U.S.C. §1391(B) and rule 3.1 o f Local Rules o f
 t he Unit ed St at es Dist rict Court for t he Sout her n Dist r ict of Flor ida, t his is t he
 designat ed court for t his suit .


 PARTIES
 3.      P laint iff, HOWARD MI CHAE L CAP LAN , is a resident of t he St at e of
 Flor ida. At t he t ime o f P laint iff’s vis it t o GPS Financial Services (“Subject Facility”),
 P laint iff   suffer ed   fro m   a   “qualified   disabilit y”   under   t he   ADA,     whic h
 subst ant ially limit s P la int iff’s major l ife act ivit ies, inc luding but not limit ed t o
 walking, and requires t he use o f a mo bilit y aid . T he P la int iff perso nally vis it ed
 GPS Financial Services, but was denied full and equal access, and full and equa l
 enjo yment of t he facilit ies, ser vices, goods, an d amenit ies wit hin GPS Financial
 Services, which is t he subject of t his lawsu it . The Subject Fac ilit y is a n
 account ant 's o ffice and P laint iff want ed t o inquir e about t heir ser vices , but was
 unable t o due to t he discr iminat ory barr iers enumerat ed in Paragr a ph 15 of t his
 Co mplaint .


 4.      In t he alt er nat ive, P laint iff, HOWARD MICHAE L CAPLAN , is an
 advocat e of t he r ight s of similar ly sit uat ed disabled per sons and is a “t est er” for
 t he purpose o f assert ing his civil r ight s and mo nit or ing, ensur ing and
 det er mining whet her places o f public accommo dat ion ar e in co mpliance wit h t he
 ADA.


 5.      Defendant s, GPS and C.P.H. are aut horized to conduct business and are in
 fact conduct ing business wit hin t he St at e of Flor ida. The Subject Facilit y is
 lo cat ed at 1100 S. Federal Hwy, Boynton Beach, FL 33435. Upon infor mat io n and
 belief, GPS is t he lessee and/or operat or of t he Real Propert y and t herefor e he ld
 account able o f t he vio lat io ns o f t he ADA in t he Subject Facilit y which is t he
 mat t er of t his suit . Upon in for mat io n and belief, C.P.H. is t he owner and lessor of
 t he Real Propert y wher e t he Subject Facilit y is lo cat ed and t her efore held
 account able for t he vio lat io ns o f t he ADA in t he Subject Facilit y which is t he

                                                2
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 3 of 11



 mat t er of t his suit .


 CLAIMS: VIOLATIO NS OF TH E AMERICANS WITH DISAB ILITIES ACT
 6.      P laint iff adopt s and re -alleges t he alle gat ions st at ed in par agraphs 1
 t hrough 5 of t his co mpla int , as are furt her expla ined herein.


 7.      On July 26, 1990, Congress enact ed t he Amer icans w it h Disabilit ies Act
 ("ADA"), 42 U.S.C. §12101 et . seq. Co mmer cial ent erpr ises were provided one
 and a half year s fro m enact ment of t he st at ut e to implement it s requirement s.
 The effect ive dat e of T it le III of t he ADA was Januar y 26, 1992, or Januar y 26,
 1993 if Defendant s had t en (10) or fewer emplo yees and gross receipt s o f
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.      As st at ed in 42 U.S.C. §12101(a)(1) -(3), (5) and (9), Co ngress found,
 amo ng ot her t hings, t hat :

         i. so me 43,000,000 Amer icans have one or more phys ical or ment a l
           disabilit y, and t his number shall increase as t he populat io n cont inues t o
           grow and age;

         ii. hist or ica lly, societ y has t ended t o isolat e and segregat e individuals
           wit h disabilit ies and, despit e so me improvement s, such for ms o f
           discr iminat io n against disabled individuals cont inue t o be a pervasive
           social pro blem, requir ing ser ious at t ent ion;

         iii. discr iminat io n against disabled individuals per sist s in such cr it ica l
           areas as emplo yment , housing, public acco mmodat io ns, t ransport at io n,
           co mmunicat ion, recreat io n, inst it ut ionalizat ion, healt h services, vot ing
           and access t o public ser vices and public facilit ies;

         iv.      individuals    wit h disabilit ies cont inually suffer                for ms o f
           discr iminat io n,    including:     out right     int ent io nal    exclusio n;    t he
           discr iminat or y     effect s   of     ar chit ect ural,      t ransport at io n,  and
           co mmunicat ion barr iers; failur e t o make modificat io ns t o exist ing
           facilit ies and pract ices; exclusio nar y qualificat ion st andards and
           cr it er ia; segregat io n, and regulat ion t o lesser ser vices, programs,
           benefit s, or ot her opport unit ies; and,

         v. t he cont inuing exist ence of unfair and unnecessar y discr iminat io n and

                                                 3
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 4 of 11



              prejudice denies people wit h disabilit ies t he opport unit y t o compet e on
              an equal basis and t o pursue t hose opport unit ies for which t his count r y
              is just ifiably fa mous, and cost s t he Unit ed St at es billio ns o f do llars in
              unnecessar y expenses result ing fro m dependency and non -product ivit y.

 9.       As st at ed in 42 U.S.C. §12101( b)(1)(2) and (4), Congress explic it ly st at ed
 t hat t he purpose o f t he ADA was t o:

          i. provide a c lear and co mprehensive nat ional mandat e for t he eliminat io n
            of discr iminat io n against individuals wit h disabilit ies;

          ii. provide clear, st rong, consist ent , enforceable st andards addressing
            discr iminat io n against individuals wit h disabilit ies; and,

          iii. invoke t he sweep of congressio nal aut horit y, including t he power to
            enforce t he fourt eent h amendment and t o regulat e co mmerce, in order to
            address t he ma jor areas of discr iminat ion faced on a daily basis by
            people wit h disabilit ies.

 10.      Pursuant t o 42 U.S.C. §12181(7), and 28 CFR §36.104, T it le III, no
 individual ma y be discr iminat ed against on t he basis o f disabilit y wit h regards
 to    t he    full   and   equal   enjo yment   of t he    goods,   services,   facilit ies,   or
 acco mmo dat ions o f any place of public acco mmodat ion by any per son who
 owns, leases (or leases t o), or operat es a p lace o f public acco mmodat ion. GPS
 Financial Services is a place of public acco mmo dat ion by t he fact it is an
 est ablishment t hat provides goods/ser vices t o t he general public, and t herefore,
 must comply wit h t he ADA. T he Subje ct Facilit y is open t o t he public, it s
 operat ions affect commer ce, and it is a n account ant 's o ffice. See 42 U.S.C. Sec.
 12181 (7) and 28 C. F.R. 36.104. T herefore, t he Subject Facilit y is a public
 acco mmo dat ion t hat must co mply wit h t he ADA.


 11.      The Defendant s have discr iminat ed, and cont inue t o discr iminat e against
 t he P laint iff, and ot hers who are similar ly sit uat ed, by denying access t o, and
 full and equal enjo yment of goods, ser vices, facilit ies, pr ivileges, advan t ages
 and/or acco mmodat io ns at GPS Financial Services locat ed at 1100 S. Federal Hwy,
 Boynton Beach, FL 33435, as prohibit ed by 42 U.S.C. §12182, and 42 U.S.C.
 §12101 et . seq. ; and by failing t o r emove archit ect ural barr ier s pur suant to 42

                                                  4
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 5 of 11



 U.S.C. §12182(b)(2)( A)( iv).


 12.    P laint iff has vis it ed t he Subject Facilit y, and has been denied fu ll, safe,
 and equal access t o t he facilit y and t herefore suffered an injur y in fact .


 13.    P laint iff shall suffer a fut ure injur y as P laint iff int ends t o ret urn and
 enjo y t he goods and/or ser vices at t he Subject Facilit y wit hin t he next six
 mo nt hs. The Subject Facilit y is in clo se proximit y t o Plaint iff’s res idence and is
 in an area frequent ly t ravel led by P laint iff. Furt her more, P laint iff will a lso
 ret urn to monit or compliance wit h t he ADA. However, P laint iff is precluded
 fro m do ing so by t he Defendant s' failur e and refusal t o provide people wit h
 disabilit ies wit h full and equa l access to t heir facilit y. Therefore, P l aint if f
 cont inues t o suffer fro m discr iminat io n and injur y due t o t he archit ect ural
 barr iers, which ar e in vio lat io n o f t he ADA.


 14.    Pursuant to t he mandat es o f 42 U.S.C. §12134(a), on July 26, 1991, t he
 Depart ment o f Just ice, Office o f t he Attorney Gener al, pro mu lgat ed Federa l
 Regulat io ns to imple ment t he requirement s of t he ADA. The ADA Accessibilit y
 guidelines ( hereinaft er referred t o as “ADAAG”), 28 C. F.R. Part 36, ma y cause
 vio lat ors to obt ain civil penalt ies of up to $55,000 for t he fir st vio lat io n a nd
 $110,000 for any subsequent vio lat io n.


 15.    The Defendant s are in vio lat ion o f 42 U.S.C. §12181 et . seq., and 28

 C.F.R. 36.302 et . seq., and ar e discr iminat ing against t he P laint iff wit h t he

 fo llo wing specific vio lat ions which P laint iff perso nally encount ered and/or has

 knowledge of:

           a) The customer parking facilities alongside the business offices do not

               provide a compliant accessible parking space. 2010 ADA Standards 502.1




                                               5
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 6 of 11



          b) The parking facilities do not have the minimum number of accessible

             parking spaces required. 2010 ADA Standards 208.2

          c) There are seven (7) marked standard parking spaces, two (2) parallel

             parking spaces and zero (0) accessible parking spaces in the south parking

             facility. There are ten (10) marked standard parking spaces and zero (0)

             accessible parking spaces in the east parking facility. One (1) accessible

             parking space with adjacent access aisle is required. 2010 ADA Standards

             208.2

          d) The parking facilities do not provide compliant directional and

             informational signage to a compliant accessible parking space. 2010 ADA

             Standards 216.5

          e) There is no compliant access aisle attached to an accessible route serving

             any existing parking space which would allow safe entrance or exit of

             vehicle for accessible persons requiring mobility devices.    2010 ADA

             Standards 502.2

          f) There is currently no existing accessible route to help persons with

             disabilities safely maneuver through the parking facilities. Accessible

             routes must connect parking spaces to accessible entrances. In parking

             facilities where the accessible route must cross vehicular traffic lanes,

             marked crossings enhance pedestrian safety, particularly for people using

             wheelchairs and other mobility aids.2010 ADA Standards 502.3

          g) The facility does not provide compliant directional and informational

             signage to an accessible route which would lead to an accessible entrance.



                                              6
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 7 of 11



              Where not all entrances comply, compliant entrances must be identified by

              the International Symbol of Accessibility. Directional signs that indicate

              the location of the nearest compliant entrance must be provided at

              entrances that do not comply. 2010 ADA Standards 216.6

          h) The east parking facility has stairways leading from the parking lot up to a

              breezeway that goes to the business offices. The handrails are non-

              compliant. 2010 ADA Standards 505.1

          i) The stairways are missing the inside railings. 2010 ADA Standards 505.2

          j) The railings are missing the required extensions. At the bottom of a stair

              flight, handrails must extend at the slope of the stair flight for a horizontal

              distance at least equal to one tread depth beyond the last riser nosing.

              Extensions must return to a wall, guard, or the landing surface, or be

              continuous to the handrail of an adjacent stair flight. 2010 ADA Standards

              505.10.3

          k) The south parking facility has a stairway leading from the parking lot up

              to the sidewalk in front of the business offices. The handrails are non-

              compliant, missing the extensions required at both top and bottom of the

              stairs. 2010 ADA Standards 505.10.2, 505.10.3

          l) The main office entrance door has a non-compliant thumb latch type door

              handle. Operable parts must be operable with one hand and not require

              tight grasping, pinching, or twisting of the wrist. 2010 ADA Standards

              309.4

 16.   Upon infor mat ion and belief t here are ot he r current vio lat io ns o f t he AD A
 at GPS Financial Services. Only upon full inspect io n can all vio lat io ns be

                                                7
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 8 of 11



 ident ified.   According ly, a co mplet e list of vio lat ions will r equire an on - sit e
 inspect ion by P laint iff’s represent at ives pursuant to Rule 34b of t he Federa l
 Rules of Civil Procedure.


 17.    Upon infor mat io n and belief, P laint iff alleges t hat removal o f t he
 discr iminat or y barr iers and vio lat io ns is readily achievable and t echnicall y
 feasible. To dat e, t he readily achievable barr ier s and ot her vio lat i o ns of t he
 ADA st ill exist and have not been remedied or alt ered in such a way as t o
 effect uat e compliance wit h t he provis io ns of t he ADA.


 18.    Pursuant to t he ADA, 42 U.S.C. §12101 et . seq., and 28 C.F.R. §36.304,
 t he Defendant s were required t o make t he est ablishment a place o f public
 acco mmo dat ion, accessible t o persons wit h disabilit ies by Januar y 28, 1992. As
 of t his dat e t he Defendant s have failed t o co mply wit h t his mandat e.


 19.    The P la int iff has been obligat ed t o ret ain t he under signed counsel for t he
 filing and prosecut io n o f t his act ion. P laint iff is ent it led t o have it s reasonable
 att orney's fees, cost s and expenses paid by t he Defendant s, pursuant to 42
 U.S.C. §12205.


 20.    Pursuant to 42 U.S.C. §12188, t his Court is vest ed wit h t he aut hor it y t o
 grant P laint iff injunct ive relief, including an order to alt er t he subject facilit ie s
 to make t hem readily accessible and useable by individuals wit h disabilit ies t o
 t he ext ent required by t he ADA, and clo sing t he Subject Facilit y unt il t he
 requisit e modif icat io ns ar e co mplet ed.


 REQUEST FOR RELIEF
 WHERE FORE, t he P la int iff demands judgment against t he Defendant s and
 request s t he fo llo wing injunct ive and declarat ory relief:


 21. That t his Honorable Court declares t hat t he Subject Facilit y owned, operat ed

                                                 8
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 9 of 11



 and/o r cont rolled by t he Defendant s is in vio lat io n o f t he ADA;


 22.     That t his Honorable Court ent er an Order requir ing Defendant s t o alt er t he
 Subject Facilit y t o make it accessible to and usable by individuals wit h
 disabilit ies to t he full ext ent requir e d by T it le III of t he ADA;


 23.     That t his Honorable Court ent er an Or der dir ect ing t he Defendant s t o
 evaluat e and neut ralize t heir po licies, pract ices and procedures toward persons
 wit h disabilit ies, for such reaso nable t ime so as t o allo w t he Defendant s t o
 undert ake and co mplet e correct ive procedures t o t he Subject Facilit y;


 24.     That t his Honorable Court award reasonable at torney's fees, all cost s
 ( including, but not limit ed t o court cost s and expert fees) and ot her expenses o f
 suit , to t he P laint iff; a nd


 25.     That t his Honorable Court award such ot her and furt her r elief as it deems
 necessar y, just and proper.

 Dat ed t his June 20, 2019.

 Respect fully submit t ed by:

 Ronald E. Stern
 Ronald E. St ern, Esq.
 Flor ida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallanda le Beach Boulevard, Suit e 503
 Hallandale Beach, Flor ida 33009
 Telephone: (954) 639-7016
 Facsimile:(954) 639 -7198
 E-Mail: ronst ernlaw@gmail.co m
 At t orney for P laint iff, HOWARD MICHAEL CAP LAN




                                               9
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 10 of 11



                         UNITED S TATES DIS TRICT COURT
                         SOUTHERN DIS TRICT OF FLORIDA

                                         CASE NO.

  HOWARD MI CHAEL CAP LAN ,

               P laint iff,

               vs.

  GPS FINANCIAL GROUP, INC., a Florida
  Profit Corporation and C.P.H. GROUP,
  LLC, a Florida Limited Liability Company,

            Defendant s.
  _______________________________/

                              CERTIFICATE OF S ERVICE

         I HEREBY CERTIFY t hat on June 20, 2019, I elect ronically filed t he
  Co mplaint alo ng wit h a Summo ns for each Defendant wit h t he Clerk o f Court
  using CM/E CF. I also cert ify t hat t he aforement io ned document s are be ing
  ser ved on a ll counsel o f record, corporat ions, or pro se part ies ident ified o n t he
  att ached Ser vice List in t he manner specified via Ser vice of Process by an
  aut hor ized Process Ser ver, and t hat all fut ure pleadings, mot io ns and document s
  will be ser ved eit her via t ransmissio n o f Not ices of E lect ronic Fil ing generat ed
  by CM/ECF or Via U.S. Mail for t hose counsel or part ies who are not aut hor ized
  to receive elect ronically Not ices o f E lect ronic Filing.

  By: Ronald E. Stern
  Ronald E. St ern, Esq.
  Flor ida Bar No.: 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallanda le Beach Boulevard, Suit e 503
  Hallandale Beach, Flor ida 33009
  Telephone: (954) 639-7016
  Facsimile:(954) 639 -7198
  E-Mail: ronst ernlaw@gmail.co m
  At t orney for P laint iff HOWARD MI CHAE L CAP LAN




                                              10
Case 9:19-cv-80808-RS Document 1 Entered on FLSD Docket 06/20/2019 Page 11 of 11



                                     SERVICE LIS T:

    HOWARD MI CHAEL CAP LAN , P laint iff, vs. GPS FINANCIAL GROUP, INC., a
    Florida Profit Corporation and C.P.H. GROUP, LLC, a Florida Limited Liability Company

              Unit ed St at es Dist r ict Court Sout her n Dist r ict Of Flor ida

                                         CASE NO.


  GPS FINANCIAL GROUP, INC.

  REGIS TERED AG ENT:

  GPS FINANCIAL GROUP INC
  1100 S FEDERAL HWY
  STE 4
  BOYNTON BEACH, FL 33435

  VIA PROCESS SERVER


  C.P.H. GROUP, LLC

  REGIS TERED AG ENT:

  HOLTHOUSE, DANIEL L
  650 CASTILLA LANE
  BOYNTON BEACH, FL 33435

  VIA PROCESS SERVER




                                              11
